DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention II, claim 19, in the reply filed on 10/18/2022 is acknowledged.  Claims 1-18 and 20-22 are withdrawn.  Claim 19 is now pending.
Allowable Subject Matter

4.	Claim 19 is allowable when claims 1-18 and 20-22 are canceled.
5.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Naerum et al. (US 2013/0283688).
	Naerum et al. disclose a mineral fibre product comprising man-made vitreous fibres (MMVF) bonded with a cured binder composition, wherein the binder composition prior to curing comprises: a) a sugar component, b) a reaction product of a polycarboxylic acid component and an alkanolamine component, and c) a wetting agent (claim 10).
	Thus, Naerum et al. do not teach or fairly suggest the claimed coherent growth substrate product comprising man-made vitreous fibres (MMVF) bonded with a cured aqueous binder composition, wherein the aqueous binder composition prior to curing comprises: a first component (i) in the form of one or more oxidized lignins; a second component (ii) in the form of one or more cross-linkers; and a third component (iii) in the form of one or more plasticizers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762